     Case 1:15-cr-00866-WHP Document 22-1 Filed 03/19/19 Page 1 of 9



 Roger Thomas Clark
 Inmate #85815-054
 Metropolitan Detention Center
 100 29th Street
 Brooklyn, NY 11232

                                   March 19,2019

 The Honorable William H. Pauley, III
 United States District Judge
 Southern District of New York
 United States Courthouse
 500 Pearl Street
 New York, NY 10007

 Re: United States v. Roger Thomas Clark
      S2 15 Cr. 866 (WHP)

 Your Honor,

       As was discussed during the status conference on January 25 2019 I
write this letter in support of a reouest for an adjustment of the motion schedule
and trial date. I understand that the Government has apparently agreed to take
no position in this regard, and I appreciate Your Honor taking the time to consider
this matter.

       As the Second Circuit noted in its decision in the appeal of the related
case of Ross Ulbricht, "a district court has a great deal of latitude in scheduling
tna,s- United States v. Ulbricht 858 F.3d 71, 109; 2017 U S App LEXIS 9517
(2d Cir. 2017) quoting United States V Griffiths. 750 F 3d 237 241- 2014 U S
App. LEXIS 7863 (2d Cir. 2014) (internal guotation marks omitted) 'Thus "trial
u^rtl+er^ ^ bf0ad djscretj0n in g^nting or denying trial continuances"
U!__ncht_ 858 F.3d at 109, quoting United States v. Strinqer 730 F 3d 120- 127
*?Jt'Sn    APP-should
that this Court   LEX,S    19159
                       exercise that (2d   c"^2ul3TTbeTi^^
                                      discretion                 several
                                                 in favor of providing     reasons
                                                                       me with more
time to review the discovery.

      As courts have often noted, complex cases reguire additional time to
prepare, and this case is complex in large part because it involves voluminous
discovery. See United States v. Astra Motor Cars, 352 F. Supp 367 369- 2005
U.S. Dist. LEXIS 577 (E.D.N.Y. Jan 14, 2005) (holding thaTa complex case
designation was justified by the "extraordinary volume of discovery")- Minute
Entry, Veliu No. 17-CR-404 (designating case as complex noting the
 voluminous discovery"); Minute Entry, United States v Webb No 15-CR-252
(PKC) (E.D.N.Y. Aug. 14, 2015) (Dkt. 61) (designating FIFA racketeering case as
complex and noting that "discovery is voluminous").
     Case 1:15-cr-00866-WHP Document 22-1 Filed 03/19/19 Page 2 of 9




        Your Honor relied on the extreme guantity of discovery in analyzing the
 propriety of excluding time under the Speedy Trial Act in United States v
 Chichakli, S3 09 cr. 1002; 2014 U.S. Dist. LEXIS 154016 (SDNY Oct 16


           Exclusion of time under the Speedy Trial Act

           Legal Standard

            The Speedy Trial Act generally requires that a trial commence
            within 70 days of the filing of an indictment or the defendant's
            initial appearance. 18 U.S.C. 3161(c)(1). Recognizing that every
            criminal case is distinct, that Act contains many specific
            exclusions from the 70-day period. The Act also includes a more
            flexible ends-of-justice exclusion, which permits a court to grant a
            continuance and exclude that time if, after considering certain
            factors, it makes an on-the-record finding that "the ends of justice
            served by [granting the continuance] outweigh the best interest
            of the public and the defendant in a speedy trial." 18 U.S.C.
            3161(h)(7)(A). Among that factors courts consider in determining
            whether to grant an ends-of-justice continuance are avoiding "a
            miscarriage of justice," allowing "adeguate preparation in
            complex cases" and ensuring "effective preparation of counsel
           generally." 18 U.S.C. 3161(h)(7)(B)(i)-(ii), (iv); see also United
           States v. Gambino, 59 F.3d 353, 357-8 (2d Cir. 1995) ("[Afcourt
           is vested with broad discretion to grant [an] exclusion when in its
           view, the case's complexity makes it necessary to grant counsel
           further time to prepare in order to ensure a fair trial ")(Citations
           omitted).

This Court in the Chichakli decision went on to note that "Approximately 1 5
terabytes of data were contained in the ... discovery tranche. Conservatively
that amounts to more than 90 million pages." Jd. A couple of years later the
Second Circuit compared the capacity of one terabyte of data to that of 12
academic library floors worth of books. See United States v Ganias 824 F 3d
199, 217; 2016 U.S. App. LEXIS 9706, (2~C\r^20~j. ''

      By the two metrics above the 8.5+ terabytes (when uncompressed)
discovery on the two hard drives supplied to the defense consists of at a
minimum, in excess of 500 million pages, or over 100 library floors worth of


       A

       In addition to the 8.5 terabytes of government-provided discovery I
received on the laptop and two hard drives, which can only be viewed by special
access to an office in the East Visiting Room of MDC, I also am in receipt of tens
     Case 1:15-cr-00866-WHP Document 22-1 Filed 03/19/19 Page 3 of 9




         In Barker v. Wingo, 407 U.S. 514, 530 (1972), the United States Supreme
  Court established a four-part test for determining whether a defendant's right to a
  speedy trial has been violated: "(1) the length of the delay; (2) the reasons for the
 delay; (3) whether the defendant asserted his right (to a speedy trial) in the run
  up to the trial; and (4) whether the defendant [is being] prejudiced by the failure
 to bring the case to trial more quickly." United States v. Cain 671 F 3d 271 296-
 2012 U.S. App. LEXIS 1772 (2d Cir. 2012) (citing BarkeT^TWinoo. 407 U s' 514*
 530, 92 S Ct. 2182, 33 L. Ed. 2d 101 (1972)). The court in Barker cautioned thai
 none of the four factors has a talismanic quality and that there is "no
 constitutional basis for holding that the right to a speedy trial can be quantified
 into a specific number of days or months." Barker. 407 U.S. at 523.

        The Second Circuit has observed that, while no one Barker factor is
 independently dispositive, the reason-for-delay factor "is often critical" in the
 analysis of a speedy trial claim. United States v. Moreno. 789 F 3d 72 79- 2015
 U.S. Ap.. LEXIS 9382 (2d Cir. 2015). The Barker Court differentiated between
  hree types of delay: (1) deliberate; (2) neutral; and (3) valid. See Barker 407
     i 3{ ,J ^CLh ^ of de,ay is assigned a different weight under the Barker
 analysis. !d. Deliberate attempts to hamper the defense weigh heavily agair^the"
 Government. Id. Neutral factors, like "negligence and overcrowded courts " weigh
 against the Government, but not heavily. Jd. (reasoning that "the ultimate
 responsibility for such circumstances must rest with the [Government rather than
 with the defendant). Valid reason[s] justify the corresponding delay and do not
 weigh against any party. See Id.; United States v. Tigann 880 F 3d 602 612-
 2018 U.S. App. LEXIS 1544 (2d C\r72~8). ' ' ' '

      Any delay between my initial arraignment and the trial date would be at
the reguest of the defense, and for the purpose of sifting through an
extraordinary if not just voluminous amount of discovery, and would be classified
as neutral under a Barker analysis.

        In determining whether delay violates due process there is no bright-line
limit that applies in all circumstances. United States v. Brinns 697 F 3d 98 10*

2°l2 UiSH AP/J-E*,S
acknowledged               2°831may
             that long detentions (2dbeCir^>T^e^^
                                        justified in part     by the inherent
complexities of ... case[s] which presentf] defense counsel with voluminous
discovery to absorb." United States v. Newbern. 15-CR-98-FPG-2- 2018 US
Dist. LEXIS 39943 (W.D.N.Y. Mar. 12, 2018) guoting United States v.'Brian* 697


of thousands of pages of printed discovery and research, as well as tens of
thousands of pages on optical (CD/DVD) disks provided by my counsel The
former can be studied anytime, and the latter pretty much any time during the
afternoon or evening on a discovery computer located on the housing unit and
which allows viewing of (only) optical disks.
      Case 1:15-cr-00866-WHP Document 22-1 Filed 03/19/19 Page 4 of 9



 F.3d at 102 (citing United States v. Hill, 462 F. App'x 125 127 (2d Cir
 2012)(summary order)). See a_lso United States v. Wey, 15-cr-611 (AJNV 2017
 U.S. Dist. LEXIS 6991 (S.D.N.Y. Jan. 18, 2017) (the court recognized that
 reviewing and analyzing voluminous discovery is a laborious and time-consuming
 process, and as a result the trial was set to begin more than two years after Wey
 was indicted.) In an observation that is stunningly apposite here "[the Barker
 Court] wrote that 'the delay that can be tolerated for an ordinary street crimels
 considerably less than for a complex conspiracy charge'." United States v
 Uounis, 12 CR 350 (ILG); U.S. Dist. LEXIS 147476 (E.D N Y Oct 10 2013)
 guoting        Barker,           407      U.S.       at     531.      '    '    ''

        The amount of discovery in this case is truly extraordinary, and I have not
 £adLa significant amount of time to review it. At my arraignment on June 19
 2018, the government indicated that it had made arrangements for a laptop
 loaded with "voluminous discovery" to be made available to me at the MDC It
 was another five months (mid-November, 2018) before a laptop with two external
 hard drives arrived at the MDC, the equipment was cleared for my use by MDC
 staff, and the required passwords for the hard drives were received As a result
 when the current trial schedule was discussed in September of 2018 I had yet to
 receive the massive amount of material - some 8.5 terabytes (the majority being
 discovery from the Government) - of material, and as result, I was not in a
 position to comment on the appropriateness of the trial date at that time.

       Between the time I received the laptop and drives in November 2018 and
the beginning of March 2019, my access to the material was erratic' and
unpredictable at the MDC. This occurred for a number of reasons, including the
35-day government shutdown, which was followed by an almost ten-day period
during which the facility was locked down as a result of issues with the MDC's
ff^u3^13^'
March 2019, Th0Se
               daily Prob,ems
                     access from seem   solved
                                    0830hrs  to now,  andseems
                                                1500hrs    since tothebebeginninq  of
                                                                         consistently
possible, with the possibility to stay past 1600hrs in-room count until 1900hrs bv
special arrangement, if reguired, allowing 6.5 to 10.5 hours a day access That all
said to date I have been able to study approximately 3% of the discovery
provided.                                                                          3

       I now have a system to prioritize and then carefully sift through selected
portions of the supplied discovery. I am aware that there is no way it is humanly
possible for even a few people to collectively view and analyze all the data
available. However, I am taking a highly active role in my own defense and I
believe it is my right to attempt to glean all the information I can from the
discovery in a reasonable amount of time, and I believe that reasonable amount
of time is reflected in the schedule I am reguesting.


on.o
2019 ,n  thedate
      trial  Januarv  25>that
                 the fact 2019myconference   Your already
                                  detention has    Honor noted
                                                           exceededas support    for a
                                                                        three years
counting my time in custody in Thailand. I don't believe that is a fair metric to use
     Case 1:15-cr-00866-WHP Document 22-1 Filed 03/19/19 Page 5 of 9



  in deciding when to set the trial date. From December 3, 2015 to June 15 2018
  I was in custody in Bangkok prison in Thailand. No indictment had yet been
  unsealed, nor was I arraigned until after I had arrived in New York City in the
  custody of U.S. Marshalls on June 15, 2018. Any clock concerning my detention
 by any arm of the American justice system, or any calculation of when is a fair
 date to set the trial, must be started no earlier than my arrival on American soil It
 was only after my arraignment that I had any access to discovery or legal
 assistance concerning the charges I am facing. While in Thailand I had no
 access to American legal services-in fact it would have been illegal for an
 American lawyer to offer his or her services in Thailand, the practice of law there
 is restricted to Thai nationals born in Thailand.

       Only the time I have spent in detention while in the custody of the Federal
 Bureau of Prisons should be considered. I believe a reguest for additional time is
 reasonable in the light of the voluminous amount of discovery and the extensive
 amount of trial preparation that lies ahead.

        The Government in this case has referred to the Ulbricht case as a
 touchstone for determining deadlines, as is to be expected as the vast majority of
 discovery in this matter stems from the Ulbricht prosecution. During the course of
the Ulbricht trial, the defense posited that Ulbricht had created and run the Silk
 Road website initially, and then sold it, only to return to operating it shortly before
 it was seized by law enforcement, concurrent with his arrest. As well a larqe
amount of discovery material was from Ulbricht's laptop. Thus, Mr Ulbricht could
be assumed to be familiar with much of the discovery material Ulbricht's prior
knowledge of the discovery allowed that case to proceed to trial in just under 16
months after Mr. Ulbricht's arraignment; far less time was required for discovery
than would have been the case if he was not already familiar with a large amount
of the discovery.


 „,
 Mr.. nuTheJar?ie   Cannot
       Ulbricht s laptop    be assumed
                         or the Silk Roadinservers.
                                            this caseAny
                                                      regarding the material
                                                         assumption          found
                                                                     that I have   on
                                                                                 prior
knowledge of any of the discovery would be inconsistent with the presumption of
innocence. "Since [a] defendant is presumed innocent because of his plea of not
guilty, it cannot be assumed that he knows the particulars ... and he can only
be considered 'ignorant of the facts on which the pleader founds his charqes'"
United States v. Tucker, 262 F. Supp. 305, 307; 1966 U.S. Dist. LEXIS 7501
(S.D.N.Y. Dec. 7, 1966) (quoting Fontana V. United States. 262 F 283 286 1919
^APf^LE,nLSc1,?2o8
455 (LMM); 1995 U.S.(8th
                      Dist.Cjr 1919)):
                            LEXIS 4222,^--1995
                                            United States v.at King
                                                WL 146252,     *1 (S No.
                                                                     D N 94 Cr
                                                                         Y Apr'
4, 1995) ("[A] defendant being presumed to be innocent, it must be assumed that
he is ignorant of the facts on which the pleader founds his charges " (alteration
and citation omitted)); United States v. J M Huber Corp , 179 F Sudd 570 573-
1959 U.S. Dist. LEXIS 2419 (S.D.N.Y. Dec. 30, 1959) (characterizing the same
argument as "one which long ago ought to have been laid at rest").
     Case 1:15-cr-00866-WHP Document 22-1 Filed 03/19/19 Page 6 of 9




       In my review of the discovery and other case-related material my trial
counsel had provided me so far, I have discovered no fewer than eight *major*
factual errors that went completely un-noticed during the Ulbricht trial by any
party, as well as in the years since in either the appellate court or any public
venue. All eight errors were serious, and cumulatively likely would have
dramatically changed the course of the Ulbricht trial

      Extraordinary claims reguire extraordinary proof, so as an example I offer
up the least serious and most easily explained of the errors promulgated by the
Government during the Ulbricht trial, in support of my need to have the time to
prepare for my case properly. The error came out in the testimony of Michael
Duth and was exploited and reinforced in the closing statements of Assistant
United States Attorney Serrin Turner, both of whom were referring to a
spreadsheet (Government Exhibit 703A - TR at 1530) that had been entered into
evidence.

United States v. Ulbricht. 1:14:-cr-00068-KBF; PACER #214

Trial transcript at 1530

(WEDNESDAY, JANUARY 28, 2015, AFTERNOON SESSION) Document 214
pp. 214, 245.

Excerpt from direct examination of MR. MICHAEL DUCH by MR. SERRIN
TURNER:

   Q. OK. So how many orders did you do in total?

  A. 2,414.

   Q. And how many bags of heroin did you sell?

  A. 31,827.

  Q. It is about 10 milligrams per bag?

  A. That is correct.

  Q. Was it ever more than that?

  A. Sometimes. Sometimes more. Sometimes a little less. That
       is about an average.

  Q. OK. And total estimated weight, you just multiplied the
      paper bag times the bags you sold and it is 3.18 kilograms of
     Case 1:15-cr-00866-WHP Document 22-1 Filed 03/19/19 Page 7 of 9



          heroin?

    A. That's correct.



 United States v. Ulbricht, 1:14-cr-00068-KBF; PACER #218

 Trial Transcript at 2176

 (TUESDAY, FEBRUARY 3, 2015, AFTERNOON SESSION) Document 218 pp
 11 3 ,               187                 '                KK'

    Excerpt from closing arguments by MR. SERRIN TURNER:

          MR. TURNER: Before I go into Count Four, let me touch
          briefly on drug guantities. Assuming you find the defendant
         guilty on Count One, Two or Three, you will be asked to make a
         further finding, whether certain guantities of drugs were
         involved in the offenses, how much of these substances did the
         defendant help others distribute, or agree with others to
         distribute. More than a kilogram of heroin. More than five
         kilograms of cocaine. At least ten grams of LSD, or at least
         500 grams of methamphetamine.

         So for heroin it's easy. Michael Duch told you he
         alone distributed over three kilograms of heroin as a dealer on
         the site, which by itself puts the amount over the threshold
         and that's just one vendor.



       Now, the chain of events above seems pretty straightforward. Mr Duch
confirmed the prosecutor's statement that he, Mr. Duch, sold 3.18 kilograms of
heroin. Then the prosecutor reiterated that fact in his closing arguments Finally
Judge Forrest charged the jury with instructions concerning the threshold amount
for heroin being 1 kilogram. (Ulbricht TR. at 2283.)

       It all does seem pretty straightforward.

       But the testimony was factually - mathematically - incorrect.

        Mr. Duch testified that he sold 31,827 bags of heroin containing 10
milligrams per bag. A milligram is 1/1,000th (One Thousandth) of a gram or
?;?nl,?r/lmS-
1/100th (One Ten mi,li9rams,
              Hundredth) of a the size
                              gram,     of each
                                     or 0.01    bagToofget
                                             grams.     heroin Mr. ofDuch
                                                           1/100th        soldyou
                                                                      31 827    is
     Case 1:15-cr-00866-WHP Document 22-1 Filed 03/19/19 Page 8 of 9



 multiply by 0.01 grams. In other words, you move the decimal place in 31 827
 two places to the left, and you get an answer of 318.27 grams or 0318
 kilograms, 1/1 oth, or only 10% of the amount that the prosecution'incorrectly
 calculated.

        The prosecutor, Mr. Turner, over-stated the amount of heroin Mr Duch
 sold by an order of magnitude! Mr. Duch then confirmed this figure of 3 18
 kilograms that he was prompted with. So the jury was left with the hiqhlv
 mistaken impression that Mr. Duch sold 10 times more heroin than he actually
 did, and that such an amount was over 3 times the threshold limit they were
 instructed they had to find, when in fact it was less than 1/3rd of the threshold
 limited they were reguired to determine as per the Judge's instructions The
 sentencing guidelines are significantly different for 3.18 kiloqrams and 318
 grams, to put it mildly.

       This one example highlights that the importance of my review of the
voluminous amount of discovery cannot be overstated. As noted supra the
Government appears to be prepared to, for the most part, re-prosecute the
Ulbricht trial here based upon the same set of evidence and discovery offered so
far. My uncovering of eight significant errors thus far stands as proof that I need
to put additional, time-consuming effort into perusing discovery, and that being
forced into 'skimming' the contents of various discovery files due to lack of time is
eguivalent to denying discovery completely.

        If a trial date were set for mid-September 2020, I will have been detained
 in the custody of the American legal system for approximately 27 months This
 length of time falls within the range of delays that the Second Circuit has upheld
 against defendants' claims that the delays violated their right to due process See
 United States v. Infanti, 474 F.2d 522, 527; 1973 U.S. App. LEXIS 11423 (2d CiT
 1973) (28 months); United States v. McGrath. 622 F.2d 36 41- 1980 U S App
 LEXIS 17423 (2d Cir. 1980)(24 months); United States v. Vazguez 918 F 2d
 329, 337; 1990 U.S. App. LEXIS 19474 (2d Cir. 1990)(26 months); United States
____Jones, No. 12-CR-125W, 2015 U.S. Dist. LEXIS 101773 (WD NY Nov 10
2015) (holding that a pretrial incarceration period of 32 months, with the potential
to last more than 60 months, did not violate defendant's due process rights
because the delay was largely attributable to the defense); United States v
Rounds. 619 F. Appx. 40, 41; 2015 U.S. App. LEXIS 18893 (2d Cir 2015)
(summary order) (holding that defendant's 65 month pretrial detention period did
not violate his due process rights because the delay was largely attributable to
the defense).


ono. _ln
2020     lj9ht of the of
     for submission   above,  I ask
                         motions    that
                                  and    Your Honor set
                                      mid-September     a dateforofthe
                                                     of 2020        mid-March
                                                                       trial dateofI
appreciate your consideration of my reguest.




                                         8
    Case 1:15-cr-00866-WHP Document 22-1 Filed 03/19/19 Page 9 of 9




I remain,

Yours sincerely,


            /re/
Roger Thomas Clark
